Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 1 of 25   PageID 1
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 2 of 25   PageID 2
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 3 of 25   PageID 3
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 4 of 25   PageID 4
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 5 of 25   PageID 5




                                                                         EXHIBIT A
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 6 of 25   PageID 6
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 7 of 25   PageID 7
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 8 of 25   PageID 8
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 9 of 25   PageID 9
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 10 of 25   PageID 10
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 11 of 25   PageID 11
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 12 of 25   PageID 12
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 13 of 25   PageID 13
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 14 of 25   PageID 14
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 15 of 25   PageID 15
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 16 of 25   PageID 16
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 17 of 25   PageID 17
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 18 of 25   PageID 18
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 19 of 25   PageID 19
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 20 of 25   PageID 20
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 21 of 25   PageID 21
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 22 of 25   PageID 22
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 23 of 25   PageID 23
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 24 of 25   PageID 24




                                                                        EXHIBIT B
Case 2:21-cv-02221-SHM-tmp Document 1 Filed 04/09/21 Page 25 of 25   PageID 25
